Title: To James Madison from Edmund Pendleton, 23 April 1781
From: Pendleton, Edmund
To: Madison, James


Dr Sir
April 23d. 1781.
Since my last nothing material has come to my knowledge, the Fleet up Potowmack proved as I expected a mere plundering party, or if they meant any thing hostile against Alexandria or Fredericksburg, they were deter’d from the Attempt by the preparation made to receive them. They have been Alarm’d at Richmond for some time past expecting another Visit from the Enemy, upon hearing they were in James River; I am just now told they are in Possession of Williamsburg, but cannot learn their numbers, or whether they mean to stay there or plunder & return. a body of Militia are about 5 miles off, but I suppose Inferior to the Enemy, as they did not dispute the City with them. Should they mean to take a Post there, they will command the whole Neck down to Hampton, & will oblige Us to keep up two large bodies of Militia one on each side James River, which can afford no Assistance to each other, whilst the Enemy, masters of the Water, can throw in aid from one post to the other if there be occasion; I fear our crops, of corn particularly, will be much Injured by the large Number of Militia already in Service, & yet more will be necessary unless Succours arrive Speedily from the Northward. What is become of the Pennsylvania line? We have been told that they had refus’d to March Southward, but since that they are expected to reach Fredg this day—had we those and the Marquis’s Corps, we might hope to drive off these Invaders, which cannot be done by Militia alone especially ill found as Ours are. Yr brother left me this Morning in his way to the University, Mr Wythe having advertised his lectures to commence the 1st. of May. I expect yr brother will hear of the Enemy’s possession of it, and return. [He] left the family well. I am
Yr as usual
Edmd Pendleton
